—Appeal from order, Supreme Court, New York County, entered September 8, 1978, denying plaintiff’s motion for a preliminary injunction, unanimously dismissed, without costs, as not separately appealable, the order having been subsumed in a final judgment thereafter entered. It appears that the final judgment denying a permanent injunction and *534dismissing the complaint was entered on March 15, 1979 after trial before Justice Helman. The right to a separate appeal from the order did not survive the entry of final judgment. (Jema Props, v McLeod, 51 AD2d 702.) After entry of judgment, earlier nonfinal orders in the litigation may be reviewed only on appeal from the final judgment and, then, only if they necessarily affect that judgment. (CPLR 5501, subd [a], par 1.) Concur— Kupferman, J. P., Birns, Sandler, Markewich and Silverman, JJ.